Case 7:20-cv-06636-VB Document 26 Filed 02/12/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
w-=- x

  

  

   

 

 

 

NEW YORK LIFE INSURANCE COMPANY, 2 ED: 2

Plaintiff, : EIS
v ORDER
CHRISTOPHER KRAVITZ, S.K., a minor, E.K., :
a minor, ROSE CONETTA, and DANIEL 20 CV 6636 (VB)
CONETTA, :

Defendants. :

ee ee oe me le OF A hi dh Sk SP PS OO x

On February 11, 2021, the Court received two letters from defendants. The first letter is
from Christopher Kravitz on behalf of himself and purportedly on behalf of his two minor
children, $.K. and E.K., and is dated January 30, 2021. The second letter is from Carol
Angerman on behalf of Rose and Daniel Conetta (the “Conettas”) and is dated February 5, 2021.
The Court construes these two letters as being submitted in response to the Court’s Orders of
December 17 and December 21, 2020, extending defendants’ time to answer, move, or otherwise
respond to the complaint. (Docs. ##19, 22). Accordingly, the Court accepts these letters as
defendants’ respective answers to the complaint.

Because both letters contain sensitive information that should not be on the public docket,
the letters will be electronically filed under seal, subject to being unsealed at a later date if
appropriate. The Court will also file redacted versions of the letters on the public docket.

Under the circumstances, it is HEREBY ORDERED that counsel for plaintiff, as
well as Mr. Kravitz, Ms. Angerman, and the Conettas shall appear for a telephone
conference in this matter on March 12, 2021 at 10:00 a.m., at which time the Court will
discuss with all parties how to proceed in this matter.

At the time of the scheduled conference, all parties shall use the following information to
connect by telephone:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662;
Access Code: 1703567.

The Court previously recommended that Mr. Kravitz and the Conettas retain counsel in
this complex matter involving a large sum of money and the interests of two minor children,
S.K., and E.K. The Court reiterates that recommendation in the strongest possible terms. The
Court hopes and expects that, prior to the conference scheduled for March 12, 2021, Mr. Kravitz
and the Conettas will have retained counsel, that counsel will have entered their appearance on
the docket and will appear at the telephone conference. To the extent Mr. Kravitz and/or the
Conettas have not retained counsel by that date, then Mr. Kravitz and/or the Conettas, as well as
Ms. Angerman, shall attend the telephone conference on March 12, 2021.
Case 7:20-cv-06636-VB Document 26 Filed 02/12/21 Page 2 of 2

The motion for interpleader deposit (Doc. #17) is held in abeyance pending the telephone
conference on March 12, 2021.

Chambers will mail copies of this Order to defendants at the addresses listed on the
docket.

Dated: February 12, 2021
White Plains, NY
SO ORDERED:

Vw

Vincent L. Briccetti
United States District Judge

 
